Citation Nr: 1015187	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  09-14 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 

2.  Entitlement to an increased evaluation for otitis media.

3.  Entitlement to an increased evaluation for positional 
vertigo.

4.  Entitlement to an increased evaluation for PTSD.    


REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1968 to 
March 1977.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The Board notes that the claim for an increased rating for 
PTSD does not appear to be in appellate status, there not 
having been submitted a timely notice of disagreement (NOD) 
addressing that issue following the appealed January 2008 
rating decision.  38 C.F.R. § 20.302(a) (2010).   However, as 
the Board herein dismisses the appeal in part based on the 
Veteran's withdrawal of claims including that for an 
increased evaluation for PTSD, for purposes of judicial 
efficiency we will not consider the issue of the Board's 
appellate jurisdiction for that PTSD claim.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 
1968 to March 1977.

2.  The RO, in the course of appeal, granted TDIU, which in 
substance and effect constituted a grant of that benefit 
sought.

3.  On January 1, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through facsimile transmittal at the Board 
from his authorized representative, that a withdrawal of this 
appeal of the claims for increased evaluation for otitis 
media, increased evaluation for positional vertigo, and 
increased evaluation for PTSD is requested.


CONCLUSIONS OF LAW

1.  Because the appellant has in substance and effect been 
granted the benefit sought, of TDIU, there remains no case in 
controversy for appellate review, and the Board does not have 
jurisdiction to consider the claim. 38 U.S.C.A. § 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 19.4 (2009).

2.  The criteria for withdrawal of an appeal by the appellant 
of the claim for increased evaluation for otitis  medial have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

3.  The criteria for withdrawal of an appeal by the appellant 
of the claim for increased evaluation for positional vertigo 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

4.  The criteria for withdrawal of an appeal by the appellant 
of the claim for increased evaluation for PTSD have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating their claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance). 

In view of the RO's favorable decision in September 2009 
granting TDIU, and the Board's determination herein that that 
action amounts to a grant of the entire benefit sought in the 
Veteran's claim for TDIU, there is no reasonable possibility 
that additional notice and assistance would further that 
claim, and hence no further VCAA notice or assistance is 
required as to that TDIU claim.  In addition, because the 
Veteran has, through his authorized representative, withdrawn 
appeals of claims for increased evaluations for otitis media 
and vertigo, and for TDIU, there is no longer a case or 
controversy as to those claims, and hence no issue for any of 
those claims that may be the subject of additional 
development.  38 C.F.R. § 20.204.  Though a claim generally 
remains open until final action thereon, once a claim is 
withdrawn it no longer exists.  Hanson v. Brown, 9 Vet. App. 
29 (1996).  

II.  Claim for TDIU

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal. 
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  At 
issue here is the Board's authority to review claims on an 
appellate basis.  38 U.S.C.A. § 7104; 38 C.F.R. § 19.4.

The Veteran had appealed a claim for TDIU.  However, in the 
course of appeal the RO, by a September 2009 rating action, 
granted TDIU.

The TDIU benefit sought in the claim on appeal having been 
thus granted, there remains no justiciable case or 
controversy for review by the Board regarding that appealed 
issue, as contemplated by 38 U.S.C.A. § 7104 and 38 C.F.R. § 
19.4.  Consequently, the claim of entitlement to TDIU having 
been favorably resolved, in the absence of any remaining 
justiciable question, the appeal as to that issue must be 
dismissed as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

III.  Withdrawal of Claims for Increased Evaluation for 
Otitis Media, 
Vertigo, and PTSD

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his authorized 
representative, by a facsimile transmittal on January 5, 
2010, submitted a signed, written statement withdrawing the 
pending appeals to the Board, for the issues of entitlement 
to increased evaluation otitis media, increased evaluation 
for vertigo, and increased evaluation for PTSD.  That 
withdrawal of appeal of appeal as to those issues was thus 
received at the Board on that date.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to those issues.  Accordingly, the Board 
does not have jurisdiction to review the appeal of those 
issues, and they are dismissed.


ORDER

The appealed claim for TDIU is dismissed.

The appealed claim for an increased evaluation for otitis 
media is dismissed.  

The appealed claim for an increased evaluation for vertigo is 
dismissed.  

The appealed claim for an increased evaluation for PTSD is 
dismissed.  


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


